DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 3-9, 11-13, 15-26, 29-38, 40, 41 and 43 are pending; claims 2, 10, 14, 27, 28, 39 and 42 are canceled; no claims are amended; and claims 13, 15-26, 29-38, 40 and 43 are withdrawn. Claims 1, 3-9, 11, 12 and 41 are examined below.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2013/074149, filed 12/10/2013, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/735,180, filed 12/10/2012.

Withdrawn Objections/Rejection
The rejection of claims 1, 3-9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peelle et al. US PG Pub No. 2006/0003387A1in view of Tamburini et al., WO2011/032119 and Guo et al. US PG Pub No. 2007/0224208A1 is withdrawn upon further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 11, 12 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peelle et al. US PG Pub No. 2006/0003387A1in view of Tamburini et al., WO2011/032119, Mostafa, Electrochemical Biosensors for the Detection of Pesticides, The Open Electrochemistry Journal, 2, (2010), p. 22-42 and Guo et al. US PG Pub No. 2007/0224208A1.
	Peelle et al. teach cell (preferably yeast cells) display libraries comprising one or more expressed biomolecules (peptide and protein) for specific and selective binding and enrichment to solid material surfaces (see abstract and paras [0008], [0009], [0012], [0013], [0024], [0025], [0311]), Peelle et al. teach surfaces including biosensors (attachment to specific materials or regions of materials, such as cell-electrode, cell-semiconductor para [0311]). Peelle teach such cell display systems are advantageous by providing large, complex biomolecules at relatively high copy number for screening and detection purposes (see paras [0004] and [0226]).
As previously cited, see Peelle teach embodiments comprising indirect attachment of yeast display systems to the solid surface by way of intervening tether construct, see e.g., para [0319], namely binding cells to surfaces such as electrodes by way of the expressed molecules (see as cited previously and above, one or more expressed biomolecules, see also for example paras [0008]-[0009], [0012], [0018], [0025], [0067]-[0070], [0078]-[0079], [0291]). 

Peelle teach these cell display systems (such as yeast display systems) result in high copy number displays (see e.g., Peelle at paras [0004], [0226] and [0314]), from this, the ordinarily skilled artisan would expect that there would be many given copies expressed on each cell. Considering there are many given copies it would be expected that only those immediately on the side of the solid phase would be bound (tethered) at the solid phase. 
In summary, Peelle discloses a composition comprising a yeast cell immobilized at a solid surface by way of an intervening tether (expressed antibody molecule bound to binding partner at the solid surface), the yeast also displaying at least one heterologous antigen-binding molecule selective for binding antigen of interest. Peelle does disclose expression systems comprising one or more expressed biomolecules, it would be the case that such systems comprising more than one expressed biomarker would read on the amended limitations, specifically “immobilized to a solid surface by an intervening tether construct” (i.e., the expressed biomolecule, for example antibody, which binds to the solid phase) and “at least one heterologous antigen binding molecule” (i.e., the other co-expressed biomolecule), regardless of whether or not some of one, or some of both of the expressed molecule(s), on the side of the solid surface are bound at the surface. The present claim language of the independent claim is extremely broad and is not limited, for example, to any particular species of intervening tether construct or heterologous antigen-binding molecule.

	Tamburini et al. teach a composition comprising a yeast cell wall fragment displaying at least one heterologous antigen-binding molecule that selectively binds an antigen. For example see paras [0038], [0063], [00180]-[00183], [00186], [00187], [00191], [00206]-[00207] and especially para [0063], yeast vehicle, including spheroplasts subcellular yeast membrane extraction or fraction, and [00182], an extract or fraction thereof is a yeast membrane particle, see also at para [00182], yeast cell wall preparation. See also para [00186], regarding yeast membrane particle, any size of a natural yeast membrane to microparticles produced by sonication or other membrane disruption methods known to those of skill. Tamburini as cited above disclose such yeast vehicles comprising an expressed heterologous antigen binding molecule ([00191], [00206]-[00207]), and further teach expression systems that further include peptides co-expressed as fused to the C-terminus of the expressed molecule for the purpose of selection/identification of the expressed molecule, see peptides such as a peptide tag/epitope tag (see paras [00207]-[00209]).
Mostafa teach that cell-based biosensor devices are known in the art, see page 37, col. 1, specifically that such known sensors comprise whole cells or pieces of cells, and eliminate the need for isolation and purification steps. 
Guo et al. teach a known method of making whole cell yeast (with or without expression of heterologous antigen) into fragments, see Guo teaching grinding methods as a suitable technique for producing yeast cell wall preparations, yeast membrane particles or yeast fragments (see para [0175]).
prima facie obvious to one of ordinary skill at the time the invention was made to have modified Peelle, substituting in the yeast cell fragments displaying heterologous antigen-binding molecule (such as in Tamburini) in place of the whole yeast cell displays of Peelle, as an obvious matter of a simple substitution of one known element for another. Specifically the prior art contained the base product as described by Peelle, namely a yeast cell display system attached/immobilized at a solid support surface (e.g., sensor surface, see as in Peelle cited above). Further, both of the components of the substitution, whole cells or cell fragments displaying binding molecules were known in the prior art (Tamburini et al. teaching yeast cell wall fragment as display systems). Additionally, it was known that either whole cells or pieces of cells are immobilized at biosensor surfaces (see for example Mostafa). One of ordinary skill in the art could have substituted one known element for the other, and the results would have predictably been the same, namely would have resulted in a useful screening and detection biosensor tool comprising a displayed molecule for binding an antigen.
Regarding the limitation of claim 1, “wherein the cell wall fragment is less than 200 nm at its greatest dimension”, see regarding the yeast particles (fragments) of Tamburini, as indicated above Tamburini teach yeast particles can be produced using any known methods in the art (see complete citations above). It would have been further obvious to have used/relied on yeast cell fragments produced by grinding methods (as taught by Guo) since grinding methods are an art recognized technique for producing yeast cell wall fragments of yeast particles with or without expression of heterologous antigen. It would be an obvious matter of using a known technique for its known purpose, and as such one would also have a reasonable expectation of success. Further it would be expected that the fragments of the combination of the cited art, particularly those produced using grinding methods (Peelle et al. in view of Tamburini, Mostafa 
Regarding claim 3, see the cited prior art detailed above, addresses cell wall fragment that is a yeast cell.
Regarding claim 4, see Peelle does teach yeast such as Saccharomyces cerevisiae (e.g., para [0227]; see also Tamburini teach Saccharomyces (para [00188]).
Regarding claim 5-8, see also Peelle teach expressed molecule including antibody (e.g., scFv), para [0277].
Regarding claim 9, see the combination of the cited art addresses immobilizing fragments expressing a molecule as claimed (i.e. cell wall fragment that is substantially isolated from those not expressing the molecule).
Regarding claims 11-12, although the cited prior art does address the limitations as claimed, since the cited prior art is teaching fragments produced by disruption of yeast cells expressing molecule, it is maintained that the claimed limitations are product-by-process limitations. Product-by-process limitations are not limited to the manipulations of the recited 
Regarding claim 41, the combination of the cited art does teach cell wall fragment immobilized at a solid substrate such as electrode surface (Peelle, para [0311]). It would have been obvious to have arrived at an electrode surface as claimed as an obvious matter to try, selecting from a finite list of identified, predictable solutions. One of ordinary skill could have pursued the known potential solutions (the identified surfaces) with a reasonable expectation of success.

Claims 1, 3-4, 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamburini et al. in view of Turner et al. US PG Pub No. 2011/0086768A1, Peelle et al. and Guo et al.
Tamburini et al. teach a composition comprising a yeast cell wall fragment displaying at least one heterologous antigen-binding molecule that selectively binds an antigen. For example see paras [0038], [0063], [00180]-[00183], [00186], [00187], [00191], [00206]-[00207] and especially para [0063], yeast vehicle, including spheroplasts subcellular yeast membrane extraction or fraction, and [00182], an extract or fraction thereof is a yeast membrane particle, see also at para [00182], yeast cell wall preparation. See also para [00186], regarding yeast membrane particle, any size of a natural yeast membrane to microparticles produced by sonication or other membrane disruption methods known to those of skill. Tamburini as cited above disclose such yeast vehicles comprising an expressed heterologous antigen binding molecule ([00191], [00206]-[00207]), and further teach expression systems that further include peptides co-expressed as fused to the C-terminus of the expressed molecule for the purpose of 
Although Tamburini does disclose embodiments comprising a fused peptide that is a tag/epitope tag (Tamburini teaching the purpose of such a tag as for selection/identification purposes, i.e., binding to the tag in order to select/identify the expression system, the term tag addressing an “intervening tether construct”), Tamburini et al. fails to teach the composition comprising the cell wall fragment immobilized to a solid surface by the tag.
It was well known in the art at the time to those of ordinary skill, that in order to screen/identify a cell surface display system, one can use methods well known in the art, including FACs and magnetic bead enrichment (see for example, Turner et al., para [0029] and/or Peelle et al. para [0348])). 
Like Tamburini, Turner teach a yeast display system comprising an epitope tagged protein, see a Flag-tagged expressed protein (para [0295]-[0296]), the tag in order to select the desired display library. Specifically see Example 3, paras [0295]-[300], Turner teach identifying FLAG tagged yeast after MACs separation (para [0300], i.e., binding to a solid surface that is a magnetic particle by the tag).
Similarly Peelle et al. teach at para [0348], FACs and MACs as suitable techniques for the screening of cell based libraries, teaching use of magnetic beads (MACs procedure) in order to enrich cells based on the binding of the C-terminal epitope tag.
Guo et al. teach a known method of making whole cell yeast (with or without expression of heterologous antigen) into fragments, see Guo teaching grinding methods as a suitable 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have bound the yeast cell wall fragment displaying the expressed protein and epitope tag of Tamburini, to a magnetic particle (thereby providing a composition as claimed, comprising a cell wall fragment immobilized to a solid surface by an intervening tether construct, i.e. an epitope tag, wherein the cell wall fragment displays at least one heterologous antigen-binding molecule selective for an antigen of interest) in order to screen for the useful yeast fragments expressing the desired molecules. The modification, binding the cell wall fragments to a solid phase, is an obvious matter of a applying a known technique, particularly the prior art contained the base product, namely the yeast cell wall fragments displaying an expressed molecule and an epitope tag of Tamburini. The prior art also contained the known technique of binding such display systems to magnetic particles by the expressed epitope tag for the purpose of magnetic identification/selection, in order to enrich the yeast for those displaying the desired molecule(s) (see as in Turner and Peelle). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results, namely would have achieved enrichment of those cell wall fragments having the desired expression at their surface, thereby arriving at a composition consistent with that as claimed. Further the ordinarily skilled artisan would have a reasonable expectation of success because Tamburini disclose expressed epitope tag useful for identification/selection purpose. 
Regarding the limitation of claim 1, “wherein the cell wall fragment is less than 200 nm at its greatest dimension”, see regarding the yeast particles (fragments) of Tamburini, as indicated above Tamburini teach yeast particles can be produced using any known methods in 
As such, given the cited prior art, it would be expected that yeast cells as taught by the cited prior art, which are disrupted in the same manner as those fragments recited in the claims, namely fragments produced by grinding, would naturally also be of size equivalent to Applicant’s composition (less than 200 nm). 
Regarding claim 3, see the above analysis, the combination of the cited art teach a cell wall fragment of a yeast cell.
Regarding claim 4, Tamburini teach yeast that is from Saccharomyces or Pichia (see para [00189]).
Regarding claim 9, see the combination of the cited art addresses immobilizing fragments expressing a molecule as claimed (i.e. cell wall fragment that is substantially isolated from those not expressing the molecule).
Regarding claims 11-12, although the cited prior art does address the limitations as claimed, since the cited prior art is teaching fragments produced by disruption of yeast cells expressing molecule, it is maintained that the claimed limitations are product-by-process limitations. Product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps (See MPEP 2113). In the present case, the prior art is teaching the same process (physical disruption of the cell wall).

Response to Arguments
Applicant's arguments filed 09/04/2020 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claims under 35 U.S.C. 103(a) and the citation of Peelle et al., Applicant argues the logic set forth in the action is conclusory and belies the teachings and context provided throughout Peelle (remarks page 9). Applicant argues that the reference Peelle et al. is explicitly directed to libraries used to pan for expressed biomolecules that are specific and selective for binding to solid material surfaces (remarks page 10). Applicant cites the first sentence of the abstract stating the disclosure focuses on “eukaryotic cell display libraries for use in panning processes comprising expressed biomolecules for specific and selective enrichment to solid material surfaces”. Applicant asserts the goal of the reference of Peelle is to identify biomolecules that bind to a solid (citing paras [0022], [0188], [0227]), further that the panning process is described at para [0228] as identifying biomolecules “from cell display libraries which are capable of binding, growing, assembling, and organizing materials of technological interest”. Applicant further argues para [0027] indicates that enrichment of the panning process includes “amplifying bound cells”, that the skilled artisan would readily understand that this requires cell viability of the whole cells to enable clonal expansion reproduction of only the successful library members (remarks pages 10-11). Applicant also argues that any technique to identify or further leverage successful binding molecules requires analysis and/or utilization of the genetic information that encodes for the successful binding biomolecule. Applicant asserts that while the cells need not necessarily be viable for such applications, the cells must nevertheless be intact because they must carry the genetic information required to identify and reproduce the candidate biomolecule. Applicant asserts that whole, intact cells would be required for the panning 
	However, Applicant’s remarks are not persuasive. The invention of Peelle is eukaryotic cell display libraries comprising expressed biomolecules. The compositions of Peelle are intended for use in panning processes, the expressed biomolecules are intended for the use of selective and specific binding and enrichment to solid material surfaces. Structurally, Peelle teach compositions that are substantially similar, and Peelle et al. in view of the cited art amounts to a composition that is indistinguishable from the structure of the claimed composition invention. Further, regarding Applicant’s assertion that the goal of the reference of Peelle is to identify biomolecules that bind to a solid and their citation of paras [0022], [0188], [0227], it is noted that this citation argued by Applicant is one part of one disclosed embodiment of Peelle. For example, see Applicant’s cited para [0022] is part of the embodiment described at para [0021], a method of growing particulate solid material comprising steps of identifying a biomolecule which selectively binds to a solid material, as described at para [0022] (this is similarly the case at para [0188], para [0188] referring a method of growing a particulate solid material, and para [0227], a new method for identifying protein biomolecules that interact with inorganic materials). Peelle as a whole describes several different embodiments (see for example starting at para [0026] through para [0214]). While it is the case that some of the embodiments of Peelle may require intact cells (viable or not), it is also the case that Peelle is disclosing a broader composition invention, embodiments of Peelle do address the broadly recited claims of the present application. Peelle is not limited only to the panning processes as argued by Applicant, that relies on, in some embodiments, living yeast cells to express and display on their surface…”); however, as stated at para [0227], only some embodiments rely on live cells, it does not appear that Peelle teaches away from cell fragments or specifically requires the use of intact cells in all their applications such that it would be unreasonable to modify as set forth in the pending rejections. 
Additionally, regarding Applicant’s argument that any technique to identify or further leverage successful binding molecules requires analysis and/or utilization of the genetic information that encodes for the successful binding biomolecule, it is noted that Peelle is not limited to panning methods, but also encompasses disclosed products/compositions, for example compositions substantially similar to the presently claimed composition (para [0006] for example, in one embodiment of Peelle, the invention provides a eukaryotic cell composition comprising a plurality of cells which bind a solid material surface); more importantly para [0012], “the invention provides a cell covered material comprising one or more eukaryotic cells which are selectively bound to a solid material having a surface” (see additional citations in the detailed rejection presented previously and above). This composition of Peelle differs from what is claimed only in terms of the cell, Peelle differs in that it does not specifically teach a fragmented cell. It does not appear to be the case that all embodiments of Peelle require systems capable of reproduction, as is suggested by Applicant’s arguments (arguments that it would be necessary that the cell be intact, containing necessary information for reproduction).

In response to remarks pages 11-12, all of Applicant’s arguments have been considered. Applicant argues at page 11 that there is nothing in para [0311] that would suggest to a person of ordinary skill in the art that cells (alive or otherwise) carrying the biomolecules could be substituted with cell wall fragments for the applications set out in para [0311]; Applicant argues the office has not demonstrated how the disclosure of Peelle would maintain its primary intended purpose if the hypothetical substitution were implemented. However, this argument is not persuasive, the Examiner disagrees with Applicant that Peelle is limited only to panning procedures which require intact cells for subsequent amplification. Peelle is not limited only to panning procedure embodiments as argued by Applicant. Rather, as cited above, Peelle also encompasses compositions comprising cells expressing biomolecules on solid support surfaces, 
Regarding the maintained argument by Applicant that Peelle teaches away from the use of cell fragments as claimed, this argument is not persuasive for the reasons as provided in the previous response (see Non-final Action page 19) and for the reasons as discussed in detail immediately above.
Applicant further argues (remarks page 12) that the present application affords significant technical advantages and unique properties exhibited by the claimed composition that are not suggested or predicted by the cited art. Applicant specifically argues that whole cell yeast libraries, such as those which Applicant argues Peelle is limited to, can present technological drawbacks, that such whole cell reagents are often insoluble and too large for diagnostic applications. However, this argument is not persuasive that the claimed composition would not have been obvious over the prior art, as the combination of the art results in modification to use fragmented yeast cells (further, the arguments against Peelle as presented in detail above are not persuasive for the reasons as indicated above). 
Applicant also argues that the presently claimed composition exhibits especially high levels of avidity and sensitivity as detection reagents, arguing these qualities are not suggested or E. histolytica antigen target. See at page 35 Applicant’s own disclosure supports that increased sensitivity may be attributed in part to the presence of gold particles on the screen printed electrode surface. Applicant’s claims are much broader, for example are not limited in terms of this structural feature, to which Applicant attributes at least some of the argued sensitivity.
Further, these arguments that the art does not teach or address high levels of avidity and sensitivity are not persuasive as they fail to indicate how the structure of the composition taught by the prior art is distinct from the structure of the claimed composition. 
Similarly this is the case regarding remarks at page 14, the arguments are directed to very specific structurally limited examples which are not commensurate in scope with the present claims (see the independent claim is much broader). The independent claim is extremely broad and is not limited, for example, in terms of the cell wall fragment, the type or particular solid surface, the intervening tether construct and heterologous antigen-binding molecule.
Regarding the additional arguments directed at the secondary rejection over Peelle and cited art (remarks page 15), arguments specific to this rejection are moot as the second separate 
However, see the rejection of claims over Tamburini in view of the cited prior art is maintained. Applicant argues at remarks page 15-16 there would be no motivation to modify therapeutic agents as described by Tamburini, however, see the analysis as above. It would have been obvious to have arrived at the claimed composition when performing enrichment as taught by the combination of the cited art. It would have been obvious to have bound the yeast cell wall fragment displaying the expressed protein and epitope tag of Tamburini, to a magnetic particle (thereby providing a composition as claimed, comprising a cell wall fragment immobilized to a solid surface by an intervening tether construct, i.e. an epitope tag, wherein the cell wall fragment displays at least one heterologous antigen-binding molecule selective for an antigen of interest) in order to screen for the useful yeast fragments expressing the desired molecules. The modification amounts to an obvious matter of a applying a known technique, particularly the prior art contained the base product, namely the yeast cell wall fragments displaying an expressed molecule and an epitope tag of Tamburini. The prior art also contained the known technique of binding such display systems to magnetic particles by the expressed epitope tag for the purpose of magnetic identification/selection, in order to enrich the yeast for those displaying the desired molecule(s) (see as in Turner and Peelle). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results, namely would have achieved enrichment of those cell wall fragments having the desired expression at their surface, thereby arriving at a composition consistent with that as claimed. Further the ordinarily skilled artisan would have a reasonable expectation of success because Tamburini disclose expressed epitope tag useful for this intended purpose, namely identification/selection 
At remarks page 16 Applicant request rejoinder of withdrawn claims. However, the claims are not deemed in condition for allowance for at least the reasons as indicated above. As such, claims are not rejoined at this time.
For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641